Citation Nr: 0406199	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1967.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho which denied service connection for bilateral 
hearing loss and tinnitus.  

The RO in a June 2003 rating decision granted service 
connection for hearing loss of the right ear.  As the veteran 
has not appealed the rating assigned for his right ear 
hearing loss, that issue is not in appellate status.  
Grantham v. Brown, 114 F.3d 1156 (1997).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran was examined prior to his entrance into the 
service in August 1966.  On the evaluation in August 1960, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
-5
0
30
40

The summary of defects listed hearing loss.  As hearing loss 
in the left ear was noted on the veteran's entrance 
examination the Board has concluded the veteran had a 
preexisting hearing loss in the left ear.  See 38 C.F.R. 
§§ 3.304, 3.306, 3.385 (2003).  





When the veteran was examined prior to his discharge in June 
1967 the audiological evaluation revealed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
XX
40

The evidence demonstrates the veteran had a preexisting 
hearing loss noted on his service entrance examination.  The 
veteran contends his hearing loss in the left ear was 
aggravated by exposure to noise in service.  A comparison of 
the audiogram test results at entrance and separation reveals 
an upward decibel shift of 5 in three frequencies.  The 
veteran has submitted a private audiogram of November 2002 
which reveals he currently has hearing loss of the left ear.  
The question of whether or not a threshold shift of 5 
decibels at several frequencies represents aggravation of the 
veteran's pre-existing left ear hearing loss in service-that 
is, a worsening of the underlying condition beyond its 
natural progression-is a medical question that must be 
addressed by a competent medical opinion.  See Davis v. West, 
276 F.3d 1341 (2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); also see Cotant v. Principi, 17 Vet. App.  116 (2003) 
regarding the presumption of aggravation.  

The regulations provide at 38 C.F.R. § 3.159(c)(4) (2003) 
that VA with provide medical examinations or obtain a medical 
opinion if there is competent evidence of a current diagnosis 
of disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event in 
service, and indicates that the claimed disability may be 
associated with the established event in service.  

On his application for VA benefits the veteran listed he had 
been treated at the VA Medical Center in Salt Lake City for 
bilateral hearing loss and tinnitus in August 1967.  In July 
2002 the RO requested copies of records dated in August 1967.  
A handwritten notation on the form says no records available.  
The RO wrote the veteran a letter in July 2002 which informed 
him they had requested the records, but did not follow up and 
write him again and inform him they were unable to obtain his 
records as required by 38 C.F.R. § 3.159(e)(2003).  

In order to determine if the veteran's current hearing loss 
was aggravated in service and if the veteran currently has 
tinnitus related to service, the veteran's claims must be 
remanded for a VA examination and request for a medical 
opinion.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a left ear hearing loss 
and or tinnitus since service.  After 
securing the necessary releases, the RO 
should obtain all records that are not 
already in the claims folder.  

2.  The RO must assure compliance with 
the requirements of the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also 
38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002), pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claims of the impact of 
the notification requirements on his 
claims.  

3.  The veteran must be afforded a VA 
audiological and ear examinations to 
determine whether the veteran's pre-
existing left ear hearing loss was 
aggravated during his period of active 
duty and whether his  tinnitus is linked 
to service.  The claims folder must be 
made available to the ear examiner for 
review before the examination.  In his 
report the ear or ENT examiner is asked 
to indicate if the claims folder was 
available and reviewed.  Following the 
review of the claims file, medical 
history, clinical evaluation of the ears, 
audiological examination, and any other 
tests that are deemed necessary, the VA 
ear or ENT examiner is asked to (a) opine 
(yes or no) whether the veteran's left 
ear hearing loss was aggravated during 
service; (b) opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any currently diagnosed 
tinnitus began during or is causally 
related to any incident of service, to 
include exposure to excessive noise.  As 
to the first question, the examiner 
should note that aggravation is defined 
as a worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare-up 
of symptoms.  The examiner is also 
requested to provide a rationale for any 
opinion expressed.  

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.  

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claims for service 
connection for left ear hearing loss and 
tinnitus.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




